                    Case 18-12456-gs         Doc 259      Entered 02/23/21 18:47:21         Page 1 of 2



          1    STEVEN T. GUBNER – Nevada Bar No. 4624
               JERROLD L. BREGMAN Pro Hac Vice application pending, and
           2   granted in the related case of Desert Land, LLC)
               SUSAN K. SEFLIN – Pro Hac Vice granted in related case
           3   BRUTZKUS GUBNER
               300 S. 4th Street, Suite 1550
           4   Las Vegas, NV 89101
               Telephone: (702) 835-0800
           5   Facsimile: (866) 995-0215
               Email: sgubner@bg.law
           6           jbregman@bg.law
                       sseflin@bg.law
           7
               Attorneys for Jeffrey I. Golden,
           8   Chapter 11 Trustee of creditor Desert Land, LLC
           9                               UNITED STATES BANKRUPTCY COURT
          10                                      DISTRICT OF NEVADA

          11   In re:                                                   Case No. BK-S-18-12456 GS
                                                                        Chapter 11
          12   DESERT OASIS APARTMENTS, LLC,
                                                                        NOTICE OF APPEARANCE AND
                                                                        REQUEST FOR NOTICE
          13                           Debtor.
          14

          15

          16

          17

          18
                        PLEASE TAKE NOTICE that Jerrold L. Bregman of the law firm of Brutzkus Gubner
          19
               Rozansky Seror Weber LLP hereby enter their appearances on the record in the above-captioned
          20
               proceeding pursuant to FED. R. BANKR. P. 9010(b), as counsel to Jeffrey I. Golden, Chapter 11
          21
               Trustee of creditor Desert Land, LLC (“Trustee”).
          22
                        Such counsel requests notice of all hearings, actions, contested matters, and proceedings in
          23
               this case, together with copies of all notices, pleadings, motions, responses, and other related materials
          24
               that are issued or filed in connection with these proceedings. All notices and copies in response to the
          25
               foregoing and, pursuant to FED. R. BANKR. P. 2002(g), all notices required to be mailed/emailed to the
          26
               Creditors should be sent to the following address:
          27

          28



2551436
                       Case 18-12456-gs      Doc 259     Entered 02/23/21 18:47:21      Page 2 of 2


                       Counsel for Jeffrey I. Golden, Chapter 11 Trustee
             1         of creditor Desert Land, LLC
                       Jerrold L. Bregman
             2         Brutzkus Gubner
             3
                       300 S. 4th Street, Suite 1550
                       Las Vegas, NV 89101
             4         Telephone: (702) 835-0800
                       Facsimile:      (866) 995-0215
             5         Email:          sgubner@bg.law
                                       jbregman@bg.law
             6                         sseflin@bg.law
             7

             8
                   DATED: February 23, 2021                     BRUTZKUS GUBNER
             9

            10                                                  By: /s/ Jerrold L. Bregman
                                                                     Jerrold L. Bregman
            11                                                  Attorneys for Jeffrey I. Golden,
                                                                Chapter 11 Trustee of creditor Desert Land, LLC
            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28


                                                                   2
NOTICE OF APPEARANCE DESERT OASIS
